UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) GasLog Ltd. (Name of Issuer) Common Shares, par value $0.01 per share (Title of Class of Securities) G37585109 (CUSIP Number) Peter G. Livanos c/o GasLog Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Copies to: William P. Rogers, Jr., Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 +1 (212) 474-1000 (telephone number) +1 (212) 474-3700 (facsimile number) Charles Lubar, Esq. Morgan, Lewis & Bockius LLP Condor House 5-10 St. Paul’s Churchyard London, ENGLAND EC4M 8AL +44 (0)20 3201 5531 (telephone number) +44 (0)20 3201 5001 (facsimile number) (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 12, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-l(f) or 240.13d-l(g), check the following box. ¨ The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. G37585109 1 NAMES OF REPORTING PERSONS Peter G. Livanos 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURES OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Greece and the United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 41.5% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. G37585109 1 NAMES OF REPORTING PERSONS Ceres Shipping Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURES OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 41.2% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. G37585109 1 NAMES OF REPORTING PERSONS Blenheim Holdings Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURES OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 41.2% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. G37585109 1 NAMES OF REPORTING PERSONS Falconera Navigation Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURES OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Panama NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.2% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Explanatory Note The purpose of this Amendment No. 1 (this “Amendment No. 1”) to the Schedule 13D filed with the U.S. Securities and Exchange Commission (the “Commission”) on June 29, 2012 (the “Original Schedule 13D”) is to reflect a decrease in the percentage of the common shares, par value $0.01 per share (the “Shares”) of GasLog Ltd., a Bermuda company (the “Issuer”) beneficially owned by the Reporting Persons, based on (1) 76,105,626 Shares outstanding, following the Issuer’s issuance of 13,242,460 Shares in a public offering and concurrent private placement, as reported by the Issuer in the prospectus supplement filed with the Commission on January 17, 2014, and (2) a transfer by Blenheim Holdings Ltd. (“Blenheim”) of 657,090 Shares to one of its minority shareholders to effect the exchange of such shareholder’s interests in Bleheim for its pro rata interest in the shares of the Issuer held by Blenheim. Except as set forth below, all Items of the Original Schedule 13D remain unchanged. Capitalized terms used in this Amendment No. 1 and not otherwise defined shall have the respective meanings assigned to such terms in the Original Schedule 13D. Item 2. Identity and Background Item 2 is amended and restated as follows: Reporting Person/ Director/Officer/Control Person of a Reporting Person Address of Principal Office/Business or Residence Address Jurisdiction of Incorporation/ Citizenship Name/Address of Employer and Occupation Principal Business Peter G. Livanos c/o GasLog Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Greece and United Kingdom GasLog Ltd. c/o GasLog Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Chairman Ceres Shipping Ltd. Chairman and sole shareholder international owner, operator and manager of LNG carriers See below Blenheim Holdings Ltd. c/o C Transport Maritime SAM Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Bermuda N/A holding company Directors Peter G. Livanos See above See above See above See above Reporting Person/ Director/Officer/Control Person of a Reporting Person Address of Principal Office/Business or Residence Address Jurisdiction of Incorporation/ Citizenship Name/Address of Employer and Occupation Principal Business Ilias Iliopoulos c/o Ceres Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Greece DryLog Ltd. c/o C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Chief Executive Officer Ceres Shipping Ltd. Clarendon House, 2 Church Street, Hamilton, Bermuda Chief Executive Officer international operator, owner and manager of dry bulk carriers See below Officers Chief Executive Officer Frank J. Romanelli Blenheim Holdings Ltd. c/oC Transport Maritime SAM Gildo Pastor Center 7 Rue du Gabian 98000, Monaco U.S.A. Blenheim Holdings Ltd. c/o C Transport MaritimeSAM Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Chief Executive Officer holding company Secretary Codan Services Ltd. Clarendon House, 2 Church Street, Hamilton, Bermuda Bermuda local agents Ceres Shipping Ltd. (“Ceres”) Clarendon House, 2 Church Street, Hamilton, Bermuda Bermuda N/A holding company that has interests in tankers, dry bulk carriers and containerships Directors Peter G. Livanos See above See above See above See above Reporting Person/ Director/Officer/Control Person of a Reporting Person Address of Principal Office/Business or Residence Address Jurisdiction of Incorporation/ Citizenship Name/Address of Employer and Occupation Principal Business Bruce L. Blythe Minera Mews London SW1W 96D U.S.A. and United Kingdom GasLog Ltd. c/o GasLog Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Director Ceres Shipping Ltd. Clarendon House, 2 Church Street, Hamilton, Bermuda Director See above See above Jean Haramis c/o Ceres Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Switzerland c/o Ceres Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Managing Director family office Officers Chairman Peter G. Livanos See above See above See above See above Vice Chairman Bruce L. Blythe See above See above See above See above Secretary Codan Services Ltd. See above See above See above See above Chief Executive Officer Ilias Iliopoulos See above See above See above See above Chief Financial Officer Luigi Pulcini c/o C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Italy C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco international operator and manager of drybulk carriers Reporting Person/ Director/Officer/Control Person of a Reporting Person Address of Principal Office/Business or Residence Address Jurisdiction of Incorporation/ Citizenship Name/Address of Employer and Occupation Principal Business Chief Operating Officer Antonios Bafes Drylog Investments Ltd.c/o C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Greece Drylog Investments Ltd. c/o C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Director holding company that has interests in international operators of dry bulk vessels Falconera Navigation Inc. (“Falconera”) c/o C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Panama N/A investment holding company Directors FotiniCarras Livanos Le Formentor 27 Avenue Princesse Grace 98000, Monaco United Kingdom N/A N/A Peter G. Livanos See above See above See above See above Dimitrios P. Tsakos c/o Seres S.A. 69 Akti Miaouli Piraeus 18537, Greece Greece Seres S.A. 69 Akti Miaouli Piraeus 18537, Greece Managing director shipping agency Stanislao Faina c/o C Transport Maritime S.A.M. Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Italy C Transport Maritime SAM Gildo Pastor Center 7 Rue du Gabian 98000, Monaco Legal and Corporate international operator and manager of dry bulk carriers Officers President Fotini Carras Livanos See above See above See above See above Vice-president/Treasurer Peter G. Livanos See above See above See above See above Vice-president Dimitrios P. Tsakos See above See above See above See above Secretary Stanislao Faina See above See above See above See above During the last five years, none of the Reporting Persons or directors, officers or other control persons of a Reporting Person has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 4. Purpose of Transaction The third paragraph of Item 4 is amended and restated as follows: Peter G. Livanos is an indirect significant shareholder of the Issuer and the chairman of the board of directors of the Issuer (the “Board”) and, in such capacities, Mr. Livanos and the Reporting Persons may have influence over the corporate activities of the Issuer, including the activities described in subparagraphs (a) through (j) of Item 4 of Schedule 13D. Item 5. Interest in Securities of the Issuer Sections (a), (b) and (c) of Item 5 are amended and restated as follows: (a) See item 9 on Cover Pages to this Amendment No. 1. Percentages are based on 76,105,626 Shares outstanding, as reported by the Issuer in the prospectus supplement filed with the Commission on January 17, 2014. Peter G. Livanos. Peter G. Livanos is the direct beneficial owner of 71,428 Shares. Ceres. Mr. Livanos beneficially owns 100% of the outstanding equity of Ceres. Ceres does not directly own any Shares. Blenheim. Blenheim is the direct beneficial owner of 31,332,014Shares. Ceres beneficially owns a majority of the issued and outstanding equity of Blenheim, and, pursuant to the bye-laws of Blenheim: “any question relevant to the voting or the sale, transfer or other disposal of any shares of [the Issuer] held from time to time by [Blenheim], and the disposition of any proceeds thereof, shall be decided by a resolution adopted by [the holders] of a majority of the issued and outstanding shares”. Falconera. Falconera is the direct beneficial owner of 145,000 Shares. Mr. Livanos is an officer and a member of the board of directors of Falconera. Accordingly, he may be deemed to have shared voting and/or dispositive power over the Shares owned by Falconera. Mr. Livanos, Blenheim and Ceres disclaim beneficial ownership of the Shares owned by Falconera, and Falconera disclaims beneficial ownership of the Shares owned by Mr. Livanos, Blenheim and Ceres. Except as set forth in this Item 5(a), none of the Reporting Persons owns beneficially any Shares. (b) Number of Shares as to which each Reporting Person has: (i) Sole power to vote or to direct the vote: See item 7 on Cover Pages to this Amendment No. 1. (ii) Shared power to vote or to direct the vote: See item 8 on Cover Pages to this Amendment No. 1. (iii) Sole power to dispose or to direct the disposition: See item 9 on Cover Pages to this Amendment No. 1. (iv) Shared power to dispose or to direct the vote: See item 10 on Cover Pages to this Amendment No. 1. (c) On March 12, 2014, Blenheim transferred 657,090 Shares to one of its minority shareholders to effect the exchange of such shareholder’s interests in Bleheim for its pro rata interest in the shares of the Issuer held by Blenheim. Except as described in this Item 5(c), there have been no transactions in the Shares effected during the past 60 days by any of the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: March 13, 2014 Peter G. Livanos By: /s/ Peter G. Livanos Blenheim Holdings Ltd. By: /s/ Peter G. Livanos Name: Peter G. Livanos Title: Director Ceres Shipping Ltd. By: /s/ Peter G. Livanos Name: Peter G. Livanos Title: Director Falconera Navigation Inc. By: /s/ Peter G. Livanos Name: Peter G. Livanos Title: Director
